Citation Nr: 1450102	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-37 555	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to disability compensation under 38 U.S.C.A. § 1151 due to medical treatment by the Department of Veterans Affairs from July 2006 to March 2007.

3.  Entitlement to service connection for ischemic heart disease. 

4.  Entitlement to service connection for heart disease other than ischemic heart disease.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to September 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2007 (sinus), in April 2008 (38 U.S.C.A. § 1151), and in August 2011 (ischemic heart disease) of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, on the claim of service connection for sinusitis, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  In March 2012, the Board remanded the claim of service connection for sinusitis.  The requested development has been completed.  

Other Procedural Matters

In a rating decision in April 2008, the RO denied service connection for erectile dysfunction.  While the Veteran filed a notice of disagreement in May 2008, the Veteran did not perfect the appeal by the timely filing of a substantive appeal, following the issuance of the statement of the case.  In a rating decision in June 2009, the RO granted service connection for diabetes mellitus, which reasonably raises the claim of service connection for erectile dysfunction due to diabetes mellitus, which is referred to the RO for appropriate action. 

The claim of service connection for heart disease other than ischemic heart disease is REMANDED to an Agency of Original Jurisdiction.





FINDINGS OF FACT

1.  Sinusitis was not affirmatively shown to have been present in service and sinusitis is not otherwise related to an injury, disease, or event in service. 

2.  Cardiomyopathy associated with cardiac arrhythmia, requiring a pacemaker was not directly caused VA medical treatment from July 2006 to March 2007.

3.  Ischemic heart disease has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.   The criteria for disability compensation under 38 U.S.C. § 1151 for due to medical treatment by the Department of Veterans Affairs from June 2006 to March 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).

3.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

On the claim under 38 U.S.C.A. § 1151, the VCAA notice includes the type of evidence needed to substantiate the claim, namely, evidence of additional disability, evidence of VA treatment, evidence of fault on the part of VA in providing the treatment, resulting in additional disability or the additional disability was not a reasonably foreseeable event of VA treatment.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

On the claims of service connection, the RO provided a pre-adjudication VCAA notice by letters dated in October 2006 and in March 2010.  On the claim under 38 U.S.C.A. § 1151, the RO provided a pre-adjudication VCAA notice by letter dated in September 2007.  As for the content and the timing of the VCAA notices, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence).


See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); see Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and see Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration. 

On the claims of service connection for sinusitis and for ischemic heart disease the Veteran was afforded VA examinations in June 2011 and in May 2012.  As the examination reports are based on a review of the Veteran's history and described the current disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

On the claim under 38 U.S.C.A. § 1151, the Veteran was afforded a VA examination in March 2008.  The Veteran asserts that the VA examiner failed to review the record.  The report of the examination shows that the VA examiner reviewed the Veteran's history and traced the events from July 2006 to March 2007, referring to specific entries in the Veteran's file.  The Board finds the examination adequate because it was based on the Veteran's medical history and the examiner provided sufficient detail so that the Board's determination in a fully informed one. See Stefl, at 124-25.  




As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 




Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as cardiovascular-renal diseases, are presumed to have been incurred in service, if the condition becomes manifest to a degree of ten percent or more within a one-year presumptive period, following service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is found to be competent, it is admissible. When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

1. Service Connection for Sinusitis 

Evidence

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a sinus condition, including sinusitis.   


After service private medical records show that in November 1991 chronic sinusitis was diagnosed, which was treated by ethmoidectomy. 

VA records show that sinusitis was diagnosed in 2006.  

On VA examination in May 2012, the Veteran stated that he first began experiencing a sinus condition after his return from Vietnam in 1967.  History included a diagnosis of sinusitis since 1990.  The VA examiner concluded that sinusitis was less likely than not incurred in service in the absence of sinusitis in service or until 1990.  
Analysis

On the basis of the service treatment records alone, sinusitis was not affirmatively shown to have present during service, and service connection under 38 U.S.C.A. §§ 1110, and 38 C.F.R. § 3.303(a) (affirmatively showing inception during service) is not warranted. 



Also sinusitis is not a chronic disease enumerated in 38 C.F.R. § 3.309(a), and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38  C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

Although sinusitis was not affirmatively shown in service and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, service connection may still be established for a disability initially diagnosed after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability as incurred in service. 

The Veteran is competent to describe sinus symptoms.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses). 

And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 


The questions are whether the Veteran as layperson is competent to diagnose sinusitis and whether the Veteran as a lay person is competent to offer an opinion that sinusitis resulted from burning diesel fuel in Vietnam. 

While sinus symptoms are capable of lay observation, whether the current sinusitis was present in service or whether sinusitis was caused by exposure to burning diesel fuel are not questions that can be competently answered by the Veteran as a lay person based on mere personal observation as the diagnosis of sinusitis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render a diagnosis of sinusitis or to render an opinion of the cause of sinusitis. 

To the extent the Veteran's lay statements and testimony are offered as proof of the presence of sinusitis since service and of causation, the Veteran's lay evidence is not competent evidence, and the Veteran's lay evidence is not admissible as evidence, that is, the Veteran's lay statements and testimony are not to be considered as competent evidence favorable to the claim. 

As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to a post-service diagnosis, applying 38 C.F.R. § 3.303(d) and medical causation, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. Jandreau, at 1377.  


No medical professional has diagnosed sinusitis before 1990, 2008, more than 20 years after service separation in 1967.  Further, no medical professional has attributed sinusitis to an injury, disease, or event, including exposure to burning diesel fuel in service. 

On VA examination in May 2012, the VA examiner concluded that sinusitis was less likely than not incurred in service in the absence of sinusitis in service or until 1990.  The Board finds that the opinion of the VA examiner is persuasive medical evidence against the claim.  And as there is no medical evidence favorable to the claim, the preponderance of evidence is against the claim of service connection for sinusitis and the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

2.  Disability Compensation under 38 U.S.C.A. § 1151

Legal Principles

As the Veteran's claim under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply.

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  

A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable. 38 U.S.C.A. § 1151(a).




A claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

Evidence

Private medical records show that in September 1963 the Veteran had a systolic murmur.  On evaluation of the heart murmur in October 1965, the diagnosis was heart murmur, possibly aortic valvular disease, asymptomatic, and normal EKG.  In October 2002, a systolic murmur was present.  In July 2006, the Veteran was evaluated for hypertension.  The pertinent findings were irregular cardiac rhythm and rate.  It was noted that the Veteran had an EKG at VA and was told to see a cardiologist, but the Veteran had not yet heard from VA. 

VA records show that in June 2006 the Veteran sought to establish primary care with VA.  The Veteran's chief complaint was microhematuria.  An EKG showed a sinus rhythm of 52 beats a minute.  The Veteran was to be referred for a Holter monitor to rule out sick sinus syndrome.  In July 2006, the Veteran was taken to a VA emergency room because of symptoms of elevated blood pressure and a low and irregular heart rate.  Cardiac monitoring was established.  An EKG was abnormal.  The Veteran's chart included a remainder that a cardiac consult was required in 24 hours in the case of a confirmed acute myocardial infarction.  The diagnoses were hypertension, bradycardia, and trigeminey.  

The Veteran was to be followed by his primary care provider and an appointment was made for later in July 2006.  The Veteran was notified that his appointment in July 2006 was cancelled and he was told to call to reschedule in two weeks.  In August 2006, CT scan of the head showed a cerebral infarct. 



In January 2007, an EKG showed a heart rate in the 50s, which was consistent with findings on a Holter monitor in July 2006.  It was also noted that the Veteran had been referred to cardiology, but no appointment was available.  A cardiology review was ordered again.

In March 2007, the Veteran was seen by VA in a cardiology consultation.  History included premature ventricular contractions by Holter monitor in August 2006.  And the EKG taken on the day of the consolation showed sinus bradycardia and ventricular contractions.  The impressions were cardiac arrhythmia with premature ventricular contractions and hypertension.   

In April 2007, an echocardiogram and cardiac stress test were ordered in part to rule out coronary heart disease.  After Holter monitoring and an echocardiogram in March 2007 and EKG and a cardiac stress test in May 2007, and a cardiology follow-up in June 2007, the assessments were dilated cardiomyopathy without ischemia by stress testing (myocardial perfusion imaging did not show ischemia or infarction), bradycardia (cardiac arrhythmia), hypertension, and aortic regurgitation (valvular insufficiency).

In June 2007, the Veteran brought the VA test results to a private doctor, who referred the Veteran to a private cardiologist for a second opinion.  In June 2007 at a private medical center, the Veteran had a pacemaker implant due to a slow heart rate.  In statements in August 2007 and in December 2007, the Veteran's private cardiologist stated that the diagnoses, requiring a pacemaker implant, were sick sinus node with low heart rate, premature ventricular contractions, accelerated hypertension, mitral and aortic valve insufficiency, cardiomyopathy, and a cerebrovascular accident.  The private cardiologist stated that the implant was an acute and medically necessary procedure.

On VA examination in March 2008, the Veteran stated that after an emergency room treatment by VA in July 2006 he was to see a VA cardiologist, but he was not seen for 10 months.  


In a statement in July 2007, the Veteran stated that at the time in July 2006 a cardiology consultation was recommended within 24 hours for confirmed acute myocardial infarction, but VA took no action. 

After a comprehensive review of the VA records, including the entries summarized above, the VA examiner, a cardiologist and thoracic surgeon, expressed the opinion that the Veteran's cardiac disease, dilated cardiomyopathy and valvular insufficiency, resulting in a pacemaker implant, was not caused by a lack of care or delay in medical care by VA.  The VA examiner explained that there was normal progression of dilated cardiomyopathy with mitral and aortic valve insufficiency, and that the sick sinus syndrome was not shown by Holter monitoring in August 2006 and in April 2007, but was shown later in June 2007, which resulted in the pacemaker implant. 

Analysis 

A claim under 38 U.S.C.A. § 1151 may be established by showing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  As VA provided medical, not surgical treatment, informed consent was not required. 

The record shows that in June 2007 at a private medical center, the Veteran had a pacemaker implant due to a slow heart rate.  In statements in August 2007 and in December 2007, the Veteran's private cardiologist stated that the diagnoses, requiring a pacemaker implant, were sick sinus node with low heart rate, premature ventricular contractions, accelerated hypertension, mitral and aortic valve insufficiency, cardiomyopathy, and a cerebrovascular accident.  The private cardiologist stated that the implant was an acute and medically necessary procedure. 





In a statement in July 2007, the Veteran stated that in July 2006 a cardiology consultation was recommended within 24 hours for confirmed acute myocardial infarction, but VA took no action.  VA records show that in July 2006 the Veteran was taken to a VA emergency room because of symptoms of elevated blood pressure and a low and irregular heart rate.  The diagnoses were hypertension, bradycardia, and trigeminey.  There was no evidence of an acute myocardial infarction.  In the absence of a confirmed acute myocardial infarction, a cardiology consultation by VA within 24 hours was not required. 

On VA examination in March 2008, the Veteran stated that after an emergency room treatment by VA in July 2006 he was to see a VA cardiologist, but he was not seen for 10 months.  VA records show that after the emergency room treatment in July 2006 Veteran was to be followed by his primary care provider and an appointment was made for later in July 2006.  The Veteran was then notified that his appointment in July 2006 was cancelled and he was told to call to reschedule in two weeks.  In January 2007, it noted that the Veteran had been referred to cardiology, but no appointment was available.  A cardiology review was ordered again.  In March 2007, the Veteran was seen by VA in a cardiology consultation.  

While there was a delay of nine months before the Veteran was seen in a VA cardiology consultation, the Veteran was followed by his primary care provider, as instructed, in August 2006, in September 2006, and in January 2007.  A reasonable inference and common sense dictates that while there was a scheduling delay, the Veteran was not lost to follow-up care and his medical condition was being monitored so that any acute change in his condition would have been identified and treated.  In other words, a scheduling delay by itself does not constitute negligence, rather the question is whether the delay directly caused the underlying condition, resulting in the need for a pacemaker.  






The Veteran does assert that the delay in medical treatment from July 2006 to March 2007, when he was seen by VA in a cardiology consultation for his heart problems, constituted negligence, which resulted in emergency surgery in June 2007 for a pacemaker implant. 

As for the Veteran's assertion, the Veteran as layperson is competent to offer an opinion on a simple medical condition.  A simple medical condition is one capable of lay observation.  Davidson, 581 F.3d at 1316.  

Whether VA was negligent is not a matter the Veteran as a lay person is competent to assert based on mere personal observation without specialized education, training, or experience.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render an opinion on whether the pacemaker implant was the direct result of a delay by VA in providing a cardiology consultation. 

To the extent the Veteran's lay statements are offered as proof of negligence, the Veteran's lay evidence is not competent evidence, and the Veteran's lay evidence is not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 

As the Veteran's lay evidence is not competent evidence on negligence, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. Jandreau, at 1377.  

No medical professional has associated the underlying cardiac conditions, resulting in the need for a pacemaker to delay by VA in scheduling a cardiology consultation. 

On VA examination in March 2008, after a comprehensive review of the VA records, including the entries summarized above, the VA examiner, a cardiologist and thoracic surgeon, expressed the opinion that the Veteran's cardiac disease, dilated cardiomyopathy and valvular insufficiency, resulting in a pacemaker implant, was not caused by a lack of care or delay in medical care by VA.  The VA examiner explained that there was normal progression of dilated cardiomyopathy with mitral and aortic valve insufficiency, and that the sick sinus syndrome was not shown by Holter monitoring in August 2006 and in April 2007, but was shown later in June 2007, which resulted in the pacemaker implant.

The VA medical opinion constitutes competent and persuasive medical evidence which opposes rather than supports the claim.  The unfavorable opinion was rendered by a VA cardiologist and thoracic surgeon who reviewed the Veteran's file and supported the conclusion submitted in the opinion with reasoned analysis and who is qualified through education, training, or experience to offer a medical opinion.  

As there is no favorable medical evidence to support the claim, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C. § 1151 due to medical treatment by the Department of Veterans Affairs from June 2006 to March 2007, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

3.  Ischemic Heart Disease 

Legal Principles

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 


If a Veteran was exposed to an herbicide agent during active military service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree any time after service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease includes myocardial infarction, coronary artery disease, and atherosclerotic cardiovascular disease, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral disease or stroke.  38 C.F.R. § 3.309(e) and Note 3. 
Evidence 

The Veteran served in Vietnam during the Vietnam era. 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of ischemic heart disease. 

After service, VA records show that after Holter monitoring and an echocardiogram in March 2007 and EKG and a cardiac stress test in May 2007, and a cardiology follow-up in June 2007, there was no evidence of ischemic heart disease or of a myocardial infarction.  On VA examination for posttraumatic stress disorder in May 2007, the VA examiner noted that the Veteran's medical problems included coronary artery disease.  On VA examination in March 2008 for cardiac arrhythmias, there was no finding of coronary artery disease.  On VA examination in April 2010, the Veteran denied a history of coronary artery disease and of a myocardial infarction.  Ischemic heart disease was not found.  On VA examination in June 2011, after a review of the Veteran's medical history the VA examiner stated that there was no evidence in the record to support a finding of ischemic heart disease.

Medical records of a private cardiologist in June 2007 refer to a normal stress test in May 2007 without evidence of reversible ischemia.  History include hypertension, cardiomyopathy, and a cerebrovascular accident, but not of coronary artery disease. 



In another report two days later, there was a history and diagnosis of coronary artery disease.  Records of the same physician from July 2007 to September 2009 contain no history or impression of coronary artery disease.  The records do refer transient ischemic attacks associated atherosclerosis of a carotid artery.

Analysis 

On the basis of the service treatment records alone, ischemic heart disease was not affirmatively shown to have been present in service. 

Although cardiovascular disease is a chronic disease listed in 38 C.F.R. § 3.309, the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply, because there was no sign or symptom indicative of, but not dispositive of, ischemic heart disease in service.  See Walker, 708 F.3d 1331 (Fed. Cir. 2013) (the presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition was indicative of, but not dispositive of a chronic disease). 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to identify symptoms of a disease, which is the realm of one's personal experience and the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377. A simple medical condition is one capable of lay observation. 38 C.F.R. § 3.159. 


While symptoms of a disease are capable of lay observation, the presence or diagnosis of is not a matter that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377. 

Also ischemic heart disease is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

As ischemic heart disease is not capable of lay observation under Jandreau and by case law, ischemic heart disease is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose ischemic heart disease.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of a diagnosis, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of ischemic heart disease, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.


As the Veteran's lay evidence does not support the claim as to current ischemic heart disease, the Board looks to the medical evidence.

The Veteran as a lay person is also competent to report a contemporaneous medical diagnosis or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

As for the Veteran reporting a contemporaneous medical diagnosis, on VA examination for posttraumatic stress disorder in May 2007, the VA examiner noted that the Veteran's medical problems included coronary artery disease.  A private cardiologist in June 2007 referred to a history and diagnosis of coronary artery disease.  

A medical history recorded or transcribed by a health-care provider without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore the evidence of a history of ischemic heart disease is not admissible and cannot be considered as evidence favorable to the claim.

As for the diagnosis of coronary artery disease, the private physician did not support the diagnosis with clinical findings or by diagnostic testing and as there was only an isolated reference to coronary artery disease and the records of the same physician before and after the entry contain no such reference, the Board does not find the evidence persuasive on a material issue of fact, namely, the evidence of current ischemic heart disease.  The records do refer to transient ischemic attacks associated atherosclerosis of a peripheral (carotid) artery, which is not included in the medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3. 

The medical evidence against the claim consists of the results of Holter monitoring and an echocardiogram in March 2007 and EKG and a cardiac stress test in May 2007, and a cardiology follow-up in June 2007, when there was no evidence of ischemic heart disease or of a myocardial infarction.  


On VA examination in April 2010, the Veteran denied a history of coronary artery disease and of a myocardial infarction, and ischemic heart disease was not found.  On VA examination in June 2011, after a review of the Veteran's medical history the VA examiner stated that there was no evidence in the record to support a finding of ischemic heart disease. 

The Board finds that the evidence against the claim is persuasive.  Accordingly, as there is no competent evidence of current ischemic heart disease, and absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no current disability, the Board need not address presumptive service connection for a chronic disease under 38 C.F.R. § 3.309(a) or presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116. 

As the preponderance of the evidence is against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sinusitis is denied. 

Disability compensation under 38 U.S.C. § 1151 due to medical treatment by the Department of Veterans Affairs from June 2006 to March 2007 is denied.

Service connection for ischemic heart disease is denied. 







REMAND

The record documents diagnoses of dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, and valvular insufficiency, which differ from the claimed ischemic heart disease, but a single claim can encompass more than one condition and the diagnoses do not represent wholly separate claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As service connection for heart disease other than ischemic heart disease is raised by the record and as the matter has not been adjudicated by the RO, further development is needed.  Accordingly, the claim is remanded for the following action. 

1.  Ensure VCAA compliance with the duty to notify and to assist on the claim of service connection for heart disease other than ischemic heart disease, namely, dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, and valvular insufficiency. 

2.  After the above development, adjudicate the claim of service connection for heart disease other than ischemic heart disease.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


